DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered.
 
Claim Amendments
	Amendments to the claims filed on 14 November 2022 are herein acknowledged.  Claims 1, 3-9, 11-14, and 16-17 remain pending and are hereinafter examined on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, 4, 6-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Webler (US 2007/0167801 A1), in view of Jones (US 2014/0100439 A1), in view of Liu (US 2009/0149757 A1), in view of Dare (Dare et al., Shadow Analysis in High-Resolution Satellite Imagery of Urban Areas, Photogrammetric Engineering & Remote Sensing Vol. 71, No. 2, February 2005, pp. 169–177), and further in view of Wang (Wang et al., Automated Detection and Removal of Clouds and their Shadows from Landsat TM Images, IEICE Trans. Inf. & Syst., Vol.E82-D, No. 2 February 1999).
	Regrading Claim 1, Webler discloses an ultrasound image processing apparatus comprising an image processor arrangement (Fig. 13, see #512 for the ultrasound imaging modality and #503 for the processor; [0114] indicates that “FIG. 13 shows a block diagram example of a data processing system, which may be used with the present invention”) adapted to: 
receive a plurality of ultrasound images obtained by an ultrasound probe (Fig. 13, #512 “ultrasound based real time imaging modality; Fig. 10 shows a plurality of images collected at different cardiac cycles; [0267] a method to display real-time images; see [0041], [0072], and [0311] regarding the probe), each ultrasound image imaging an invasive medical device relative to an anatomical feature of interest within patient body during a particular phase of a cardiac cycle, said anatomical feature of interest having a shape that is different at different phases of the cardiac cycle (Fig. 12; [0275] “the medical procedure involves the positioning of a medical device relative to an organ that moves in a periodical fashion, such as a heart. The recorded images are indexed according to the parameter that can be used characterize the periodic behavior of the organ, such as ECG of the heart” in which the anatomical feature may refer to heart that has different shapes at different cardiac cycles due to the heartbeat; see also [0270]-[0274]), the plurality of ultrasound images covering at least two cardiac cycles (Fig. 12 wherein images are taken at multiple cardiac cycles) during which the invasive medical device is displaced relative to the anatomical feature of interest and the ultrasound probe (Fig. 12; [0275] “the medical procedure involves the positioning of a medical device relative to an organ; It is also notable that the periodic movement of an organ such as heart and navigating a catheter/medical device through its chambers, as shown in Figs. 3 and 6, will result in periodic movement of the device relative to the imaging probe); 
compile a plurality of groups of the ultrasound images (Fig. 12; [0275]-[0276] wherein a plurality of real time images are collected), wherein the ultrasound images in each group belong to the same phase of said cardiac cycles ([0276] “for a given cardiac phase related to the ECG, a corresponding recorded image can be selected from the recorded images”; Fig. 12 and [0279] wherein “the image display is updated at a period substantially the same as the cardiac cycle” and the “cycle images 3431, 3433 and 3435 correspond to the same cardiac phase”) ; and for each group: 
determine the displacement of the invasive medical device relative to the anatomical feature of interest between a first ultrasound image and a second ultrasound image in said group ([0277] wherein “The real time images … typically show the real time position of a medical device relative to the heart”; [0278] cycle images can also be displayed in one display area; [0281] wherein “present invention, the positions of medical devices and/or therapeutic points and/or diagnosis points are recorded based on the display of cycle images for a particular cardiac phase” that can be interpreted as determining the displacement of the medical device in multiple images); wherein the shape of the anatomical feature of interest is the same in the first ultrasound image and the second ultrasound image and the ultrasound probe is … such that a change between the first ultrasound image and the second ultrasound image is attributable to the displacement of the invasive medical device (Fig. 12, and [0275]-[0282], wherein heart cycles are used for synchronization and selecting images in the same phase at different cardiac cycles, and therefore, the changes can be attributed to the movement of the device. According to Page 3 of the Spec. of the instant Application, “The present invention is based on the insight that ultrasound images, e.g. volumetric images, captured at the same phase of different cardiac cycles will capture the anatomical feature of interest, e.g. a beating heart or another part of the cardiovascular system of the patient, in substantially the same shape or geometry”; see also other relevant citations stated above under Claim 1); and 
… generating an augmented ultrasound image [from multiple ultrasound images] … ([0282] wherein “the image correlation operations are performed” in which “the image correlation” can be interpreted as augmenting of one of the images with the information acquired from other images), … and displaying the images on display (Fig. 13, #508; [0277] “one display area shows the real time images”; [0278] “cycle images are also displayed in one display area”; [0282] “the cycle images present the accurate position of the medical device relative to the recorded anatomy and/or pre-recorded guide information”).
However, Webler does not explicitly disclose identify a set of coordinates corresponding to an edge of a shadow region occurring within the first ultrasound image as a result of the displacement; identify, based on the set of coordinates, a non-shadow region occurring within the second ultrasound image as a result of the displacement; overlay the non-shadow region from the second ultrasound image on the first ultrasound image at the set of coordinates, thereby generating generate an augmented ultrasound image.
Jones, Dare, and Wang teach identifying a set of coordinates corresponding to an edge of a shadow region occurring within the first ultrasound image as a result of the displacement; identify, based on the set of coordinates, a non-shadow region occurring within the second ultrasound image as a result of the displacement; overlay the non-shadow region from the second ultrasound image on the first ultrasound image at the set of coordinates, thereby generating generate an augmented ultrasound image. In particular, Jones provides a method of removing artifacts within an image caused by medical instruments such as a guidewire by acquiring at least two images of an imaging surface and detecting the medical instrument artifact in one of the at least two images, and replacing it with data representing the imaging surface obtained from another one of the at least two images. (see Jones, Abstract; [0009] wherein “guidewire [, an invasive medical device,] artifact is removed by acquiring at least two images an imaging surface in which image is formed from a set of imaging data. The imaging surface [, the anatomical feature,] can include tissue, stents, plaque, etc. The guidewire artifact present in one of the at least two images is detected, and then replaced with data representing the imaging surface obtained from at least one other image” in which the “data representing the imaging surface” obtained from the other image can be interpreted as the determination of the displacement of the medical device in two or more images; ([0010] “During image acquisition, the guidewire is rotated or moved to a different position within the lumen so that the at least two images are of the same imaging surface with the guidewire in a different location” and “After the guidewire artifact is detected within one of the at least two images, the guidewire artifact is replaced with data representing the imaging surface at the same location obtained from another one of the at least two images.” Therefore, the images are taken when the medical device is located at different positions in which in one of the positions, the surface of interest is not covered by the medical device compared to the other image). Dare and Wang teach a method of removing shadows from an image by the use of multiple images by detecting  a set of pixels (coordinates) of a shadowed region that can also include the edge of the shadow region in the first image and replacing them by the pixels of the second region to create an augmented image in which shadows are removed (see Dare, Page 175 “The procedure works by replacing shadow pixels in one image with non-shadow pixels of the same region on the ground from another image acquired at a different time”; see Wang, Summary). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler, to include an artifact removal step based on the recorded plurality of images, like taught by Jones, Dare, and Wang, in order to remove a shadow region of recorded images from the same phases of different cardiac cycles during interventional medical procedures where the artifacts are caused by the obstruction and/or displacement of a medical device wherein the shadowed region can be obtained from other images captured at a different time when an object that causes a shadow is displaced and accordingly the shadow region is displaced. This system also provides a method of artifact removal in images that include a medical device without requiring the system to use recorded images before the presence of the interventional medical device.
Furthermore, while Webler discloses the use of an ultrasound probe in obtaining images (Fig. 4, #3001), Webler is silent as to wherein the ultrasound probe is considered a stationary source of ultrasound relative to the patient body.
Liu teaches wherein the ultrasound probe is considered a stationary source of ultrasound ([0004], “wherein the ultrasound probe is considered a stationary source of ultrasound.”).
	it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler and modified by Jones, to utilize an ultrasound probe that is held stationary, like taught by Liu, enables the user to find the best acoustic region for viewing the maximum volumetric region, then to interrogate the region by steering live 3D sub volumes over it (see Liu, [0004]).
	Regarding Claim 4, Webler as modified by Jones under Claim 1 taught generating augmented ultrasound images (see the rejection under Claim 1). Webler further teaches combining … ultrasound images from the respective groups into a sequence of … images imaging a full cardiac cycle ([0277] wherein “The real time images … may be the … real-time images from an ultrasound imaging system superimposed on the corresponding recorded images selected according to the real time cardiac phases, or recorded images with a representation of the medical device superimposed at the corresponding location”; see also Fig. 13 regarding a processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler and modified by Jones under Claim 1, to display the augmented/superimposed images in a cardiac cycle, like taught by Webler, in order to provide enhanced images including the representation of a medical device in a complete cardiac cycle that might be of interest for positioning and navigating an interventional medical device during interventional procedure that are affected by moving body parts that have periodic movements like heart.
	Regarding Claim 6, Webler as modified by Jones under Claim 1 discloses the augmented ultrasound images from the respective groups (see the rejection for Claim 1).
	Webler further teaches … store [images] in a data storage device (Fig. 13, #506; [0285] wherein “the data processing system 501 can gate the playback of pre-recorded images ( e.g., stored on nonvolatile memory 506)”).
	Regarding Claim 7, Webler as modified by Jones under Claim 1 discloses … the augmented ultrasound images from the respective groups (see the rejection for Claim 1).
	Webler further teaches  … to display [ a sequence of images] on a display device (Fig. 13, #508; [0277] “one display area shows the real time images”; [0278] “cycle images are also displayed in one display area”; [0282] “the cycle images present the accurate position of the medical device relative to the recorded anatomy and/or pre-recorded guide information”).
Regarding Claim 8, Webler further teaches an ultrasound probe (Fig. 13, #512 wherein an “ultrasound imaging … modality” can be interpreted as an ultrasound probe) that can be communicatively coupled to the ultrasound image processing apparatus (Fig. 13, #501 including a microprocessor #503 is connected to an ultrasound imaging modality #512) and is adapted to provide the ultrasound image processing apparatus with the plurality of ultrasound images (Fig. 13, #512 wherein real time imaging using an ultrasound imaging modality can be considered as providing a plurality of ultrasound images).
	Regrading Claim 9, Webler discloses a method of processing a plurality of ultrasound images obtained by an ultrasound probe ([0275] “a method to display images; Fig. 13 “shows one example of a typical computer system, which may be used with the present invention” including #512 “ultrasound based real time imaging modality”; see [0041], [0072], and [0311] regarding the probe), each ultrasound image imaging an invasive medical device relative to an anatomical feature of interest within a patient body during a particular phase of a cardiac cycle, said anatomical feature of interest having a 
Receiving said plurality of ultrasound images (Fig. 13, #512 “ultrasound based real time imaging modality; Fig. 10 shows a plurality of images collected at different cardiac cycles; [0267] a method to display real-time images); 
compiling a plurality of groups of the ultrasound images (Fig. 12; [0275]-[0276] wherein a plurality of real time images are collected), wherein the ultrasound images in each group belong to the same phase of said cardiac cycles ([0276] “for a given cardiac phase related to the ECG, a corresponding recorded image can be selected from the recorded images”; Fig. 12 and [0279] wherein “the image display is updated at a period substantially the same as the cardiac cycle” and the “cycle images 3431, 3433 and 3435 correspond to the same cardiac phase”) ; and for each group: 
determining the displacement of the invasive medical device relative to the anatomical feature of interest between a first ultrasound image and a second ultrasound image in said group ([0277] wherein “The real time images … typically show the real time position of a medical device relative to the heart”; [0278] cycle images can also be displayed in one display area; [0281] wherein “present invention, the positions of medical devices and/or therapeutic points and/or diagnosis points are recorded based on the display of cycle images for a particular cardiac phase” that can be interpreted as determining the displacement of the medical device); wherein the shape of the anatomical feature of interest is the same in the first ultrasound image and the second ultrasound image and the ultrasound probe is … such that a change between the first ultrasound image and the second ultrasound image is attributable to the displacement of the invasive medical device (Fig. 12, and [0275]-[0282], wherein heart cycles are used for synchronization and selecting images in the same phase at different cardiac cycles. According to Page 3 of the Spec. of the instant Application, “The present invention is based on the insight that ultrasound images, e.g. volumetric images, captured at the same phase of different cardiac cycles will capture the anatomical feature of interest, e.g. a beating heart or another part of the cardiovascular system of the patient, in substantially the same shape or geometry”; see also other relevant citations stated above under Claim 9);
generating an augmented ultrasound image [from multiple ultrasound images] … ([0282] wherein “the image correlation operations are performed” in which “the image correlation” can be interpreted as augmenting of one of the images with the information acquired from other images) … and displaying the images on display (Fig. 13, #508; [0277] “one display area shows the real time images”; [0278] “cycle images are also displayed in one display area”; [0282] “the cycle images present the accurate position of the medical device relative to the recorded anatomy and/or pre-recorded guide information”).
However, Webler does not explicitly disclose identifying a set of coordinates corresponding to an edge of a shadow region occurring within the first ultrasound image as a result of the displacement; identifying, based on the set of coordinates, a non-shadow region occurring within the second ultrasound image as a result of the displacement; overlaying the non-shadow region from the second ultrasound image on the first ultrasound image at the set of coordinates, thereby generating generate an augmented ultrasound image.
Jones, Dare, and Wang teach identifying a set of coordinates corresponding to an edge of a shadow region occurring within the first ultrasound image as a result of the displacement; identifying, based on the set of coordinates, a non-shadow region occurring within the second ultrasound image as a result of the displacement; overlaying the non-shadow region from the second ultrasound image on the first ultrasound image at the set of coordinates, thereby generating generate an augmented ultrasound image. In particular, Jones provides a method of removing artifacts within an image caused by medical instruments such as a guidewire by acquiring at least two images of an imaging surface and detecting the medical instrument artifact in one of the at least two images, and replacing it with data representing the imaging surface obtained from another one of the at least two images. (see Jones, Abstract; [0009] wherein “guidewire [, an invasive medical device,] artifact is removed by acquiring at least two images an imaging surface in which image is formed from a set of imaging data. The imaging surface [, the anatomical feature,] can include tissue, stents, plaque, etc. The guidewire artifact present in one of the at least two images is detected, and then replaced with data representing the imaging surface obtained from at least one other image” in which the “data representing the imaging surface” obtained from the other image can be interpreted as the determination of the displacement of the medical device in two or more images; ([0010] “During image acquisition, the guidewire is rotated or moved to a different position within the lumen so that the at least two images are of the same imaging surface with the guidewire in a different location” and “After the guidewire artifact is detected within one of the at least two images, the guidewire artifact is replaced with data representing the imaging surface at the same location obtained from another one of the at least two images.” Therefore, the images are taken when the medical device is located at different positions in which in one of the positions, the surface of interest is not covered by the medical device compared to the other image). Dare and Wang teach a method of removing shadows from an image by the use of multiple images by detecting  a set of pixels (coordinates) of a shadowed region that can also include the edge of the shadow region in the first image and replacing them by the pixels of the second region to create an augmented image in which shadows are removed (see Dare, Page 175 “The procedure works by replacing shadow pixels in one image with non-shadow pixels of the same region on the ground from another image acquired at a different time”; see Wang, Summary). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler, to include an artifact removal step based on the recorded plurality of images, like taught by Jones, Dare, and Wang, in order to remove a shadow region of recorded images from the same phases of different cardiac cycles during interventional medical procedures where the artifacts are caused by the obstruction and/or displacement of a medical device wherein the shadowed region can be obtained from other images captured at a different time when an object that causes a shadow is displaced and accordingly the shadow region is displaced. This system also provides a method of artifact removal in images that include a medical device without requiring the system to use recorded images before the presence of the interventional medical device.
Furthermore, while Webler discloses the use of an ultrasound probe in obtaining images (Fig. 4, #3001), Webler is silent as to wherein the ultrasound probe is considered a stationary source of ultrasound relative to the patient body.
Liu teaches wherein the ultrasound probe is considered a stationary source of ultrasound ([0004], “wherein the ultrasound probe is considered a stationary source of ultrasound.”).
	it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler and modified by Jones, to utilize an ultrasound probe that is held stationary, like taught by Liu, enables the user to find the best acoustic region for viewing the maximum volumetric region, then to interrogate the region by steering live 3D sub volumes over it (see Liu, [0004]).
	Regarding Claim 12, Webler as modified by Jones under Claim 9 taught generating augmented ultrasound images (see the rejection under Claim 9). Webler further teaches combining … ultrasound images from the respective groups into a sequence of … images imaging a full cardiac cycle ([0277] wherein “The real time images … may be the … real-time images from an ultrasound imaging system superimposed on the corresponding recorded images selected according to the real time cardiac phases, or recorded images with a representation of the medical device superimposed at the corresponding location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler and modified by Jones under Claim 9, to display the augmented/superimposed images in a cardiac cycle, like taught by Webler, in order to provide enhanced images including the representation of a medical device in a complete cardiac cycle that might be of interest for positioning and navigating an interventional medical device during interventional procedure that are affected by moving body parts with periodic movements like heart.
	Regarding Claim 14, Webler as modified by Jones under Claim 9 discloses … the augmented ultrasound images from the respective groups … from the respective groups (see the rejection for Claim 9).
	Webler further teaches a data storage device (Fig. 13, #506; [0285] wherein “the data processing system 501 can gate the playback of pre-recorded images ( e.g., stored on nonvolatile memory 506)”) and/or displaying [images] on a display device (Fig. 13, #508; [0277] “one display area shows the real time images”; [0278] “cycle images are also displayed in one display area”; [0282] “the cycle images present the accurate position of the medical device relative to the recorded anatomy and/or pre-recorded guide information”).

Claims  3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Webler (US 2007/0167801 A1), in view of Jones (US 2014/0100439 A1), in view of Liu (US 2009/0149757 A1), in view of Dare (Dare et al., Shadow Analysis in High-Resolution Satellite Imagery of Urban Areas, Photogrammetric Engineering & Remote Sensing Vol. 71, No. 2, February 2005, pp. 169–177), in view of Wang (Wang et al., Automated Detection and Removal of Clouds and their Shadows from Landsat TM Images, IEICE Trans. Inf. & Syst., Vol.E82-D, No. 2 February 1999), and further in view of Pedone (Matteo Pedone & Janne Heikkilä, Constrain Propagation for Ghost Removal in High Dynamic Range Images, Proceedings of the Third International Conference on Computer Vision Theory and Applications, pages 36-41 (2008)).
	Regarding Claim 3, Webler as modified by others, as stated under Claim 1, discloses an image processing apparatus that adapted to remove the shadow region  on the anatomical feature of interest caused by the invasive medical device from one of the ultrasound images of the at least two ultrasound images (see the rejection under Claim 1).
	However, Webler as modified by others in Claim 1 is silent as to … using a morphological closing. 
	Pedone teaches using morphological closing. (Page 36, Abstract, “the presence of moving objects in the scene that causes the so called ghosting artifacts”; Page 37, Section 3, first Paragraph, “suitable for high dynamic range applications and lead to a superior removal of ghosts” that can be interpreted as having multiple image frames of a scene and temporal analysis; Page 39, Col. 2, first Paragraph).
	Pedone utilizes morphological operations for a similar problem of removing moving objects artifacts in dynamic range images. Similarly, Webler as modified by others, provided a method of artifact removal for removing the shadow of moving objects such as medical instruments in dynamic range images of a feature of interest. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion artifact removal step, as taught by Webler and modified by others under Claim 1, to utilize morphological operations in the analysis to provide an effective method for removing the artifact of moving objects in dynamic range images which can result in reduction and removal of ghosting artifacts (see Pedone, Abstract).
	Regarding Claim 11, Webler as modified by others, as stated under Claim 9, discloses removing the shadow region on the anatomical feature of interest caused by the invasive medical device from one of the ultrasound images of the at least two ultrasound images (see the rejection under Claim 9).
	However, Webler as modified by others in Claim 9 is silent as to … using morphological closing. 
	Pedone teaches using morphological closing. (Page 36, Abstract, “the presence of moving objects in the scene that causes the so called ghosting artifacts”; Page 37, Section 3, first Paragraph, “suitable for high dynamic range applications and lead to a superior removal of ghosts” that can be interpreted as having multiple image frames of a scene and temporal analysis; Page 39, Col. 2, first Paragraph, “For each exposure, two morphological operation are applied to the binary images relative to the lower and higher weights: respectively close” in which binary images can be interpreted as gray-level).
	Pedone utilizes morphological operations for a similar problem of removing moving objects artifacts in dynamic range images. Similarly, Webler as modified by others, provided a method of artifact removal for removing the shadow of moving objects such as medical instruments in dynamic range images of a feature of interest. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion artifact removal step, as taught by Webler and modified by others under Claim 9, to utilize morphological operations in the analysis to provide an effective method for removing the artifact of moving objects in dynamic range images which can result in reduction and removal of ghosting artifacts (see Pedone, Abstract).

Claims 5, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Webler (US 2007/0167801 A1), in view of Jones (US 2014/0100439 A1), in view of Liu (US 2009/0149757 A1), in view of Dare (Dare et al., Shadow Analysis in High-Resolution Satellite Imagery of Urban Areas, Photogrammetric Engineering & Remote Sensing Vol. 71, No. 2, February 2005, pp. 169–177), in view of Wang (Wang et al., Automated Detection and Removal of Clouds and their Shadows from Landsat TM Images, IEICE Trans. Inf. & Syst., Vol.E82-D, No. 2 February 1999), and further in view of Hansegard (US 8,795,178 B2).
Regarding Claim 5, Webler as modified by others discloses all the elements of Claim 1. 
However, Webler as modified by others in Claim 1 is silent as to determine a position of an ultrasound probe with which the plurality of ultrasound images have been captured relative to the anatomical feature of interest; determine a position of the invasive medical device relative to the anatomical feature of interest; extrapolate an expected location of said shadow region on the anatomical feature of interest from the determined positions of the ultrasound probe and the invasive medical device; and remove the shadow region on the anatomical feature of interest in the extrapolated expected location based on the determined displacement of the invasive medical device.
Hansegard teaches determine a position of an ultrasound probe with which the plurality of ultrasound images have been captured relative to the anatomical feature of interest (Fig. 3, #106 ultrasound probe; Fig. 2, #202 where the ultrasound data/images acquired; Fig. 3, #106 and #152 wherein a region of interest/anatomical feature of interest is determined relative to the position of the probe that can be interpreted as determining the position of the probe relative to the anatomical feature of interest); 
determine a position of the invasive medical device relative to the anatomical feature of interest (Fig. 2, #204; Col. 5, Line 55-Col. 6, Line 47 wherein “different techniques may be used to identify the position of the interventional device);
extrapolate an expected location of said shadow region on the anatomical feature of interest from the determined positions of the ultrasound probe and the invasive medical device (Col. 7, Lines 18-20 wherein “the processor 116 identifies a shadow region 154 caused by the position of the  interventional device 150 with respect to the probe”; Fig. 3, #154 and #150 wherein the shadowed region is shown with respect to the probe and the interventional medical device; Fig. 2, #206) and 
remove the shadow region on the anatomical feature of interest in the extrapolated expected location based on the determined displacement of the invasive medical device (Col. 8, Lines 23-27, wherein “Still referring to FIG. 5, a shadow image area 252, represented by the hatching, is generated based on ultrasound data acquired from the shadow region 154 ( shown in FIG. 3) while non-shadow image area 254 is generated based on ultrasound data acquired from the non-shadow region 160”; Fig. 5, wherein #152 shows the shadowed region in the image by the hatching in which the shading in the image can be considering as removing the shadow region).
In a similar field of endeavor, Hansegard provides a method of ultrasound image processing in the presence of interventional medical devices that create shadow regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion artifact removal step, as taught by Webler and modified by others under Claim 1, to identify a shadow region caused by an interventional medical device, like taught by Hansegard, to enable the system  to determine if a portion of the image is generated from reliable data acquired from outside the shadow region or from unreliable data acquired from the shadow region and provide more accurate ultrasound imaging information that helps the physician identify shadowed regions in a an anatomical feature of interest caused by the obstruction of medical devices.
Regarding Claim 13, Webler as modified by others discloses all the elements of Claim 9. 
However, Webler as modified by others in Claim 9 is silent as to determining a position of an ultrasound probe with which the plurality of ultrasound images have been captured relative to the anatomical feature of interest; determining a position of the invasive medical device relative to the anatomical feature of interest; extrapolating an expected location of said shadow region on the anatomical feature of interest from the determined positions of the ultrasound probe and the invasive medical device; and removing the shadow region on the anatomical feature of interest in the extrapolated expected location based on the determined displacement of the invasive medical device.
Hansegard teaches determining a position of an ultrasound probe with which the plurality of ultrasound images have been captured relative to the anatomical feature of interest (Fig. 3, #106 ultrasound probe; Fig. 2, #202 where the ultrasound data/images acquired; Fig. 3, #106 and #152 wherein a region of interest/anatomical feature of interest is determined relative to the position of the probe that can be interpreted as determining the position of the probe relative to the anatomical feature of interest); 
determining a position of the invasive medical device relative to the anatomical feature of interest (Fig. 2, #204; Col. 5, Line 55-Col. 6, Line 47 wherein “different techniques may be used to identify the position of the interventional device);
extrapolating an expected location of said shadow region on the anatomical feature of interest from the determined positions of the ultrasound probe and the invasive medical device (Col. 7, Lines 18-20 wherein “the processor 116 identifies a shadow region 154 caused by the position of the  interventional device 150 with respect to the probe”; Fig. 3, #154 and #150 wherein the shadowed region is shown with respect to the probe and the interventional medical device; Fig. 2, #206); and 
removing the shadow region on the anatomical feature of interest in the extrapolated expected location based on the determined displacement of the invasive medical device (Col. 8, Lines 23-27, wherein “Still referring to FIG. 5, a shadow image area 252, represented by the hatching, is generated based on ultrasound data acquired from the shadow region 154 ( shown in FIG. 3) while non-shadow image area 254 is generated based on ultrasound data acquired from the non-shadow region 160”; Fig. 5, wherein #152 shows the shadowed region in the image by the hatching in which the shading in the image can be considering as removing the shadow region).
In a similar field of endeavor, Hansegard provides a method of ultrasound image processing in the presence of interventional medical devices that create shadow regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion artifact removal step, as taught by Webler and modified by others under Claim 9, to identify a shadow region caused by an interventional medical device, like taught by Hansegard, to enable the system  to determine if a portion of the image is generated from reliable data acquired from outside the shadow region or from unreliable data acquired from the shadow region and provide more accurate ultrasound imaging information that helps the physician identify shadowed regions in a an anatomical feature of interest caused by the obstruction of medical devices.
Regarding Claim 16, Webler as modified by others under Claim 1 does not explicitly disclose wherein the image processor arrangement is further adapted to estimate a location of the shadow region of the first ultrasound image based on the positioning of the ultrasound probe relative to the anatomical feature of interest.
In a similar field of endeavor, Hansegard discloses estimate a location of the shadow region of the first ultrasound image based on the positioning of the ultrasound probe relative to the anatomical feature of interest (Abstract, “”; Figs. 3-5, wherein the non-shadow region and the shadow region are identified based on the relative position of the probe and a region of interest and the location of the interventional medical device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion artifact removal step, as taught by Webler and modified by others under Claim 9, to identify a shadow region based on the positioning of the ultrasound probe relative to the anatomical feature of interest, like taught by Hansegard, to provide a simple reliable method for determining a shadow region caused by the obstruction of interventional medical devices.
Regarding Claim 17, Webler as modified by others under Claim 1 does not explicitly disclose estimating a location of the shadow region of the first ultrasound image based on the positioning of the ultrasound probe relative to the anatomical feature of interest.
In a similar field of endeavor, Hansegard discloses estimating a location of the shadow region of the first ultrasound image based on the positioning of the ultrasound probe relative to the anatomical feature of interest (Abstract, “”; Figs. 3-5, wherein the non-shadow region and the shadow region are identified based on the relative position of the probe and a region of interest and the location of the interventional medical device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion artifact removal step, as taught by Webler and modified by others under Claim 9, to identify a shadow region based on the positioning of the ultrasound probe relative to the anatomical feature of interest, like taught by Hansegard, to provide a simple reliable method for determining a shadow region caused by the obstruction of interventional medical devices.

Response to Arguments
Applicant’s arguments with regard to the rejections under 35 U.S.C. 103 have been fully considered but are moot in light of new grounds of rejection necessitated by amendments.
With regard to the previous Office action, rejections under 35 U.S.C. 112(a) and 112(b) are withdrawn in light of the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                            

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793